DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
3.	Receipt of Applicant’s Amendment filed on 02/23/2022 is acknowledged.  The amendment includes the amending of claims 7-10 and 12.
Information Disclosure Statement
4.         The information disclosure statement (IDS) submitted on 02/16/2022 has been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
5.	The objection raised in the Office Action mailed on 08/25/2021 has been overcome by applicant’s amendment received on 02/23/2022.
Claim Rejections - 35 USC § 112
6.	The objection raised in the Office Action mailed on 08/25/2021 has been overcome by applicant’s amendment received on 02/23/2022.
Allowable Subject Matter
7.	Claims 1-13 are allowed.
Reasons for Allowance
8.	The following is an examiner’s statement for reasons for allowance:
Prior art fails to teach a combination of dividing image frames, audio data and caption data included in video data of a data set on a per-shot basis based on a same single caption, extracting a shot feature vector by calculating feature vectors of image frames, audio data and caption data included in each shot, extracting feature vectors of query data and a plurality of pieces of option data corresponding to the query data from each query-response pair included in the data set, calculating a video feature vector by inputting the shot feature vectors into a multilayer neural network, assigning an attention weight, calculated based on the feature vector of the query data, to output vectors of 
	Specifically, although the prior art (See Wang) clearly teaches the generation of audio, subtitle (i.e. caption), and image vectors for a video to ascertain a video vector, and Wallenberg clearly teaches the comparison between query vectors and video vectors to retrieve video query results, the detailed claim language directed towards the use of a calculated video feature vector from a neural network comprising a shot feature vector of image, audio, and caption vectors of a single shot using assigned summed attention weights for subsequent comparison to a query feature vector is not found in the prior art, in conjunction with the rest of the limitations of the independent claims.
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 2-6, and 8-13 as being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2014/0257995 issued to Wang on 11 September 2014.  The subject matter disclosed therein is pertinent to that of claims 1-13 (e.g., methods to use video vectors).
U.S. PGPUB 20160085860 issued to Wallenberg et al. on 24 March 2016.  The subject matter disclosed therein is pertinent to that of claims 1-13 (e.g., methods to use video vectors).
U.S. Patent 9,361,523 issued to Chen et al. on 07 June 2016.  The subject matter disclosed therein is pertinent to that of claims 1-13 (e.g., methods to use video vectors).
Contact Information

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Mahesh Dwivedi
Primary Examiner
Art Unit 2168

February 28, 2022
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168